MEMORANDUM **
Juan Esber Manzur, a Nevada state prisoner, appeals pro se from the district *693court’s order dismissing his civil rights action challenging the revocation of his medical license. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922 (9th Cir.2004). We affirm.
The district court properly dismissed the action because absolute immunity bars Manzur’s claims against the Nevada State Board of Medical Examiners and its members. See Mishler v. Clift, 191 F.3d 998, 1007 (9th Cir.1999) (holding that the Nevada State Board of Medical Examiners and its members “are functionally comparable to judges and prosecutors ... [and] are entitled to absolute immunity for their quasi-judicial acts”).
Manzur’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.